MR. JUSTICE HARRISON
delivered the Opinion of the Court.
William R. Sigler appeals an order issued by the Fourth District Court, Missoula County, terminating his parental rights of C.L.R. He also appeals from the denial of his motion for a stay in the proceedings. We affirm.
From October 1981 until February 1982, Kathy Wilkinson and William Russell Sigler lived together with Wilkinson’s son in East Missoula, Montana. On February 23, 1982, Paul Wilkinson, Jr. died as a result of internal injuries sustained from being struck in the abdomen. Wilkinson pled guilty to negligent homicide for said death; A jury found Sigler guilty of deliberate homicide for the child’s death. The court found him to be a dangerous offender and gave him a sixty year sentence. See State v. Sigler (Mont. 1984), [210 Mont. 248,] [688] P.2d [749], [41] St.Rep. 1039.
At the time of the ¿rrest of the parties, Wilkinson discovered she was pregnant. On October 25, 1982, Wilkinson gave birth to C.L.R.; Sigler was the natural father. At the *383time of the birth, both Sigler and Wilkinson were incarcerated. On October 25, 1982, the State filed a petition for temporary investigative authority and protective services. The court granted temporary custody of C.L.R. to the State. On April 14, 1983, the State filed a petition for temporary custody of C.L.R.
The trial court held a hearing at which both parents stipulated that C.L.R. was a Youth in Need of Care. At the hearing the State presented its treatment plans for improving the parties’ parenting skills and to . assure the proper care and treatment of C.L.R. Testimony revealed that it would be impossible for Sigler to properly parent C.L.R. due to his violent nature and the fact he will remain in prison for at least the next eighteen years. Following the hearing, the court amended the petition, pursuant to Section 41-3-401(11), MCA, and terminated Sigler’s parental rights. The court concluded that no treatment plan was feasible for Sigler. Therefore, the child’s best interests dictated termination of the parental relationship. The court accepted the plan for Wilkinson but stated if she failed to properly perform said plan, her parental rights would also be terminated.
Appellant raises the following issues:
(1) Did the District Court err in terminating Sigler’s parental rights with C.L.R.?
(2) Did the District Court err in denying Sigler’s motion for a stay of proceeding until the pending criminal appeal terminated?
Appellant first contends that the trial court erred in terminating his parental rights by failing to properly follow the requirements as set forth in Section 41-3-609(1), MCA. The pertinent part of that section reads:
“Criteria for termination. (1) The court may order a termination of the parent-child legal relationship upon a finding that the circumstances contained in Subsection (l)(a), (l)(b), or (l)(c), as follows, exist:
*384“(c) the child is an adjudicated youth in need of care and both of the following exist:
“(i) an appropriate treatment plan that has been approved by the court has not been complied with by the parents or has not been successful; and
“(ii) the conduct or condition of the parents rendering them unfit is unlikely to change within a reasonable time.” Appellant argues that this language requires establishing a treatment plan prior to termination of parental rights without first establishing the necessary plan. The failure to follow the procedural requirements constitutes error and requires the trial court’s order to be set aside for further proceedings. We disagree.
The Montana Legislature derived the Parent-Child Legal Relationship Termination Act of 1981, by-and-large from Section 19-4-101 et seq., Colo. Rev. Stat. (1973). These statutes establish the necessary procedures for termination of the parental right. The act sets forth its purpose in Section 41-3-602, MCA: “41-3-602. Purpose. This part provides procedures and criteria by which the parent-child legal relationship may be terminated by a court if the relationship is not in the best interest of the child . . . “ (Emphasis added.)
Appellant argues that the act specifically requires establishment of a treatment plan prior to termination. He cites several Colorado cases for support. In People in Interest of M.C.C. (Colo. 1982), 641 P.2d 306, the Colorado Court of Appeals held that the single fact that the parent was incarcerated does not, per se, prohibit the creation and implementation of a treatment plan. That court remanded the case for further proceedings. The trial court failed to establish a treatment plan prior to termination of parental rights. The father was incarcerated at the time of the court action and insufficient findings existed to determine if his criminal activities and incarceration made him unavailable for the establishing of an appropriate treatment plan.
The Colorado Supreme Court stated in People in Interest *385of C.A.K. (Colo. 1982), 652 P.2d 603, 611: “[A] treatment plan must be approved by the court prior to any termination of parental rights ... In many cases, it would be impossible to devise a plan, under which success could be guaranteed.”
This is a case of first impression in the State of Montana. All of the Colorado cases except People in Interest of M.C.C., involve cases where the Court established treatment plans. The court reversed People in Interest of M.C.C., not specifically because of the failure to establish a treatment plan, but because the trial court failed to make sufficient findings to support its conclusion that no appropriate treatment plan could be established. However, the line of Colorado cases suggested a treatment plan must be established prior to termination. No cases exist as in the instant case where the facts clearly show the impossibility of establishment of even a marginally successful treatment plan.
The trial court set forth extensive findings and conclusions to support its order to terminate the parental rights of the appellant. Those findings included a graphic description of appellant’s brutal abuse of C.L.R.’s half brother Paul Wilkinson, Jr., that lead to his death. The court concluded its findings as follows:
“49. The seriousness of the abuse inflicted on Paul Wilkinson, Jr., by . . . Sigler demonstrates the hopelessness of any type of treatment plan.
“50. Respondent Sigler’s brutally violent treatment of Paul Wilkinson, Jr., creates an impermissible risk to the safety and well-being of C.L.R.
“51. Respondent Sigler’s actions have caused the foreclosure of his rights to assert any interest in this child.
“52. Respondent Sigler has a history of violent behavior.
“53. Respondent Sigler is under a long-term confinement (60 years) in the State Prison for deliberate homicide.
“54. Respondent Sigler caused the death of the [half] brother of C.L.R.
*386“55. The conduct and condition of . . . Sigler rendering him abuse [sic] and neglectful is unlikely to change.
“56. It is in the best interest of the child to terminate the parent-child legal relationship between Respondent . . . Sigler and C.L.R.

it

“Having found that the child would not receive even minimally satisfactory care and would be exposed to extremely high chances of neglect, abuse, and even death if Respondent Sigler were ever allowed to care for the child, this court orders, in accordance with Section 41-3-609 Mont. Code Ann., that the parent-child legal relationship between William Russell Sigler and C.L.R. is terminated.”
The trial court acted properly in termination of the parental rights of appellant, Sigler. However, we sound a stern warning that this Court will not permit the termination of parental rights without first establishing a treatment plan unless a showing of facts clearly proves the impossibility of any workable plan.
We next turn to appellant’s last issue, that the court erred by denying his motion for a stay in the proceedings. Sigler contends that in order to testify at his termination of parental rights hearing, he would jeopardize his Fifth Amendment rights to remain silent. He contends the State compelled him to testify because if he failed to testify, he risked the loss of his parental rights. Appellant set forth several cases where a violation of the Fifth Amendment occurred due to compelled Testimony. The Fifth Amendment protects persons against testifying against themselves. This protection covers not only criminal proceedings but also other proceedings where compelled testimony could lead to future prosecution. Lefkowitz v. Turley (1973), 414 U.S. 70, 94 S.Ct. 316, 38 L.Ed.2d 274. We fail to find the State compelled appellant to testify.
The key to this rests with determining if appellant is compelled to testify or merely required to make tactical decisions regarding the defense of his position. The cases cited *387by appellant clearly illustrate instances where had the defendant failed to testify at a proceeding, he would have suffered certain substantial loss as a result of that failure to testify.
The Family Court in Matter of Roman (Fam. Ct.Ono.Co. 1978), 94 Misc.2d 796, 405 N.Y.S.2d 899 dealt with a similar issue. That court reasoned that if a person could remain silent “unless he chooses to speak in an unfettered exercise of his own will” then no violation of the Fifth Amendment occurs. This case involved an action by the State of New York to establish that the child suffered abuse and/or neglect at the hands of the child’s mother and her live-in boyfriend. The court held that these proceedings failed to infringe upon his Fifth Amendment rights even though testimony at the proceeding could be used for criminal child abuse charges. The court felt no compulsion occurred.
“This is not a situation where a failure to testify will cause a penalty to be exacted. See Lefkowitz v. Turley, 414 U.S. 70, 94 S.Ct. 316, 38 L.Ed.2d 274 (1973). Rather, as in a criminal case, the decision to testify or not in the presentation of a defense remains in the unfettered discretion of the Respondent. The decision is a tactical, not a compelled one. A defense to the allegations may be established by alternative methods which do not require the Respondent’s testimony.” 405 N.Y.S.2d at 904.
We find in the instant case, that appellant suffered no compulsion to testify, therefore no violation of the Fifth Amendment occurred. Appellant clearly could remain silent if he so desired without fear of certain penalty for not testifying. Appellant’s determination to testify hinged upon a tactical decision and not penalty of certain loss of parental rights, as he asserted. We therefore hold that the court acted properly in not staying the proceedings until appellant’s criminal proceedings were terminated.
We affirm the District Court.
MR. CHIEF JUSTICE HASWELL and MR. JUSTICES SHEEHY, MORRISON and GULBRANDSON concur;